Citation Nr: 1023991	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected bulging discs with herniated nucleus 
pulposus at L1-L2, L2-L3, and L4-L5 with spinal stenosis.

2. Entitlement to a rating in excess of 10 percent for 
service-connected osteoarthritis of the right knee with 
limitation of motion, prior to March 4, 2009. 

3. Entitlement to a rating in excess of 10 percent for 
service-connected osteochondroma of the right knee status 
post arthroscopy, prior to March 4, 2009.

4. Entitlement to a rating in excess of 30 percent for 
service-connected right total knee arthroplasty from May 1, 
2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In February 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board notes that the Veteran was in receipt of a 
temporary total evaluation for a one-year period of post-
surgical convalescence after his right knee replacement in 
March 2009.  As this evaluation is the highest rating 
available, the Board considers this part of the appeal period 
resolved with respect to the claim for a higher rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand of the appeal is necessary to allow for 
further development of the claims.  With regard to the 
Veteran's service-connected back disability, the Board notes 
that the most recent VA examination occurred in August 2007.  
At his February 2010 the Veteran offered testimony suggesting 
that this disability had increased in severity.  Generally, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
this claim is remanded so that the Veteran may be afforded a 
VA examination to assess the current nature and severity of 
his service-connected back disability.

With regard to the Veteran's service-connected right knee 
disability, the Board notes that the Veteran was scheduled 
for a post-surgical VA examination in April 2010.  The 
results of this examination are not in the claims file. 

Additionally, at his hearing, the Veteran submitted 
additional evidence that consisted only of VA Form 21-4142, 
Authorization and Consent to Release Information to VA for 
private treatment records from Virginia Orthopedic 
Association and Lewis Gale Hospital.  There were no treatment 
records attached to these release forms, and it is outside 
the Board's purview to directly request these records from 
the providers.  Accordingly, the appeal must be remanded to 
allow the RO the opportunity to request these outstanding, 
relevant private treatment records identified by the Veteran.

Finally, the Board notes that the August 2007 VA examination 
report indicates that the Veteran is receiving disability 
benefits from the Social Security Administration (SSA).  The 
records related to the Veteran's application for these 
benefits are not associated with the claims file.  When VA 
has notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998).  Therefore, the records related to the Veteran's 
application and ward of SSA disability benefits should be 
added to the claims file. 

Therefore, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's application and award of SSA 
disability benefits. All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Request the private treatment records 
for which the Veteran has submitted VA 
Forms 21-4142, to include Virginia 
Orthopedic Association and Lewis Gale 
Hospital.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Schedule the Veteran for a VA 
examination in order to assess the 
current nature and severity of his 
service-connected back and status post 
right total knee arthroplasty 
disabilities.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred. All necessary and 
appropriate tests should be performed, 
including range of motion measurements.  
The examiner should also address any 
neurological complaints that may be 
associated with the service-connected 
back disability.  

At his hearing, the Veteran requested 
that any VA examination be scheduled at 
the Columbus or Dayton VA Medical 
Centers rather than at the Salem VA 
facility.  

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
December 2009 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


